Citation Nr: 1607763	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right ankle.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a Board hearing before a Veterans Law Judge on June 18, 2012.  He withdrew that request in a May 2012 correspondence.  See VBMS Hearing Request 5/15/12; 38 C.F.R. § 20.704(e).

In May 2013, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Board remanded this case for further development, including issuance of VCAA-compliant notice for his TDIU claim, additional treatment records, a VA right ankle examination and a VA opinion regarding the effect the Veteran's service connected disabilities have on his employability.  See VBMS Remand BVA or CAVC 5/24/13.

The record shows that the RO issued TDIU notice and additional VA treatment records have been associated with the file.  See VBMS VCAA/DTA Letter 6/7/13; VBMS Medical Treatment Record - Government Facility 9/20/13.  The record, however, does not show a that VA right ankle examination or a VA opinion was ever accomplished.

After the examination request was entered, but prior to any notification being sent, it appears that the Veteran called the Sioux Falls VA Medical Center and indicated that he would be withdrawing his claim.  See VBMS Email Correspondence 9/11/13.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(c).  In this case, neither the Veteran nor his representative submitted a written communication of his desire to withdraw these claims.  The record shows that when the Veteran's representative contacted him about submitting a written statement to withdraw the appeal, he refused, saying that he would rather keep the appeal as it was then submit such a written statement.  See VBMS Email Correspondence 9/18/13.  Thus, the appeal of these issues has not been withdrawn.

In the subsequent supplemental statement of the case, this interaction has been characterized as a failure to report for VA compensation examination.   See VBMS Supplemental Statement of the Case (SSOC) 9/20/13.  This is inaccurate.  The Board finds no record of a scheduled examination and associated notification to the Veteran.  Although it appears that the Veteran is not blameless in this confusion, the Board's prior remand instructions remain pending unless and until the Veteran submits a written statement to withdraw his appeal.  As such, this case is again remanded for compliance with the prior remand; including a VA right ankle examination and TDIU opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his degenerative joint disease of the right ankle.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner is asked to comment on the severity of the Veteran's disability and specify the degree of limitation of motion.  

This examiner should also determine whether this right ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

The examiner must also note whether ankyloses or deformity is present.  

Finally, this examiner should specifically comment on any difficulty this disability poses to the Veteran's ability to secure or follow a substantially gainful occupation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any of the Veteran's reports, he or she must provide a reason for doing so.

2.  Thereafter, schedule the Veteran for an appropriate evaluation to determine the overall impact his service connected disabilities have on his ability to secure or follow a substantially gainful occupation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

